The Honorable Charlie Cole Chaffin State Senator Rt. 3, Box 1057 Benton, AR  72015
Dear Senator Chaffin:
You have requested an opinion of this office regarding the Arkansas Freedom of Information Act (FOIA) which is codified at A.C.A. 25-19-101, et seq. (1987). Specifically, you wish to know whether the names and addresses of the Twelfth (12th) grade public school students are subject to public inspection and copying under the FOIA.
The answer to your question is not found in the FOIA, but rather a federal law which supersedes the state Freedom of Information Act.20 U.S.C.A. 1232g, known as the Family Educational and Privacy Rights Act.  This Act exempts from public inspection the "educational records" of any student at an educational agency or institution, public or private, that accepts federal funds.
Certain student information, which is classified as "directory information", may be released publicly if the education agency or institution has a policy of compiling and making available "directory information".
The name and address of students does fall within the definition of "director information" found in 20 U.S.C.A. 1232g.  However, it is up to local school officials to enact a policy governing the release of such information.
Therefore, absent a local school policy granting access to "directory information" as defined by the federal law cited above, the names and addresses of Twelfth (12th) grade students are shielded from public inspection and copying.